Cobb, J.
The accused was placed on trial upon a presentment charging him with the offense of false swearing; it being alleged that the offense was committed by the accused making a false oath to a monthly report as a teacher in one of the public schools óf the State. What purports to be a copy of a monthly report of a teacher and an affidavit as to the correctness of the report by the accused appears in the record, attached to the presentment, and marked “Exhibit to Bill of Indictment.” Upon a careful examination of the brief of evidence we find that no copy of the monthly report and affidavit is embodied therein, nor are the contents of such report proved in any way. The evidence clearly shows that the accused made an affidavit to a school-teacher’s montHly report, but whether or not the report referred to was the one a copy of which appears attached to the presentment does-not in any way appear. It was essential to a legal conviction of the accused that it should have appeared in some way, either by the introduction- of the report in evidence or by other competent evidence, that he had made and sworn to the report which he was charged in the presentment to have made; and this not having been proved in any way, the verdict was contrary to the evidence, and the court should have granted a new trial.

Judgment reversed.


All the Justices concurring.